DISSENTING OPINION.
NIXON, P. J.
I am unable to concur in the majority opinion as to the finding that the fact as to the use of the shunt wire was concluded by the judgment in the mandamus case. As stated in the majority opinion, “Plaintiff offered in evidence the files and records in the mandamus proceeding, except the finding of facts of the trial court. The defendant offered the finding of facts, but they were excluded on the objection of the plaintiff. In the finding of facts the court found that plaintiff had knowingly diverted the current, hut with knowledge that the same had been done, defendant afterwards furnished plaintiff current.” From this the court in the majority opinion concluded that “the parties were in court in the mandamus case, and they then and there submitted to the court the question as to whether the plaintiff had wrongfully diverted the current, and the finding of the court upon that issue was as much binding on the parties, as any other issues determined in the case.”
This portion of the majority opinion I find myself unable to approve. A finding of facts was made by the court in the mandamus case separate from the judgment and this separate. finding contains the following statement : “This shunt wire was found in the afternoon of the 8th day of February, 1909, attached in such a manner that current would flow over it when relator’s moving picture machine was in operation, but said wire *684was removed by relator about six o’clock the same afternoon. The evidence does not disclose how long this shunt wire had been attached as described; neither does it show the amount of current relator had received' by means of the shunt wire, which said current was not measured by the meter ,nor paid for by relator. The court further finds that current had thus been diverted around the meter by means of said shunt wire with the knowledge and consent of relator. The court also finds that after the removal of the shunt wire at the premises at 305 South street on the 8th day of February, 1909, there is no evidence of any effort upon the part of relator to defraud respondent in any way or to fraudulently appropriate any electric current.” The judgment, however, made this finding only: “On the hearing of this cause upon the alternative writ of mandamus- heretofore issued end the return thereto and the evidence which was submitted to the court, the court finds the issues in favor of Harvey W. Gardner, relator.” Then follows the order for a peremptory writ of mandamus.
From this statement of facts, it is obvious that while the defendant in the mandamus suit pleaded the use of the shunt wire as a defense, judgment was nevertheless rendered in favor of the plaintiff in said suit, although he may have used said shunt wire as a matter of fact.’ The question upon which the case finally turned, as shown by the finding of facts, was that the defendant, after discovering the shunt wire on the 8th day of February, 1909, continued to furnish electric current to the relator as usual at his picture show at 305 South street, presented bills each week as had previously been done which bills were promptly paid by relator up to the date when the current was cut off. From this finding of facts, the court concluded an estoppel in pais existed as against the present defendant and judgment accordingly Avent for the present plaintiff. From this it will be seen that the existence or non-existence of the shunt wire in the mandamus case was not a pivotal point. The *685court having found that the present defendant by its conduct in the mandamus case was estopped to deny the question of the use of the shunt wire, its existence or non-existence became immaterial, and whether the fact existed or not, the rights of the parties were the same in law, and a judgment for the present plaintiff would follow as a matter of law irrespective of the existence of such facts. It therefore follows that the use of such wire, or its existence or non-existence was not concluded by the former litigation. As to whether it was used or not was a collateral issue, not essential to be determined, and hence the question of fact did not become res adjudicata by reason of the mandamus judgment. This is true although the question may in fact have been actually passed upon by the court. So far as the question now under consideration is concerned it is quite immaterial; the essential matter is, was it necessary for the court to pass upon it? [Ridgley v. Stillwell, 27 Mo. 128; Fish v. Lightner, 44 Mo. 268; 23 Cyc. 1309.] In order to show by evidence aliunde, as is sought to be done in this case, that the judgment did conclude the present matters as to the use of the shunt wire, it must appear not only that this question was properly in issue but that the judgment necessarily involved the determination of the use or non-use of the shunt wire. [Hickerson v. City of Mexico, 58 Mo. 61; Chauhape v. Parke, Davis & Co. (N. Y.), 24 N. E. 185; Kashman v. Parsons (Conn.), 39 Atl. 179; Crum v. Rea (Ind.), 42 N. E. 1033; Child v. Morgan (Minn.), 52 N. W. 1127; Lillis v. Emigrant Ditch Co. (Cal.), 30 Pac. 1108; Kerr v. Blair (Tex.), 118 S. W. 793; Brown v. McKie (N. Y.), 78 N. E. 65; 23 Cyc. 1309-1313; 1 Freeman on Judgments, sec. 271.]
Except as to the paragraph hereinbefore referred to, I fully concur in the majority opinion.